fPER CURIAM.
Appellee, Joe L. Smallwood, has moved to dismiss this appeal filed herein by appellant, G. D. Lasseter, on the grounds that no notice of appeal was properly and timely given by the appellant.
Appellant’s transcript and statement of facts were filed in this court on July 1, 1964. Appellee’s motion to dismiss was filed October 5, 1964.
The judgment of the trial court was entered on May 2, 1964. Appellant’s appeal bond giving notice of appeal was filed on June 1, 1964. This is the only notice of appeal that appellant gave. This notice would have been sufficient if it had been timely filed.
Rule 353 Texas Rules of Civil Procedure provides: “(a) An appeal, when allowed by law, may be taken by notice of appeal ' (1) in open court, noted on the docket or embodied in the judgment, order overruled motion for new trial, or other minute of the court, or (2) filed with the clerk; such notice to be given or filed within ten days after the judgment or order overruling motion for new trial is rendered.”
Since appellant did not give notice of ■appeal within the time prescribed by the • rules, we have no jurisdiction except to dismiss this appeal. J. B. Glasscock v. Black, Tex.Civ.App., 272 S.W.2d 388 (writ dismissed); Howe v. Howe, Tex.Civ.App., 223 S.W.2d 944 (writ refused); Donald v. John Vinson, Inc., Tex.Civ.App., 344 S.W. 2d 751 (writ refused).
The appeal is dismissed.